Exhibit 10.17

Option Number «OptionNumber_»

MERGE TECHNOLOGIES INCORPORATED

DIRECTOR NONQUALIFIED STOCK OPTION

This NONQUALIFIED STOCK OPTION (hereinafter, “Stock Option” or “Stock Option
Agreement”) is granted _____, 20__, by MERGE TECHNOLOGIES INCORPORATED, a
Wisconsin corporation (hereinafter, the “Company”), to «FirstName» «LastName»
(hereinafter, the “Eligible Participant”), pursuant to the 2005 Equity Incentive
Plan of Merge Technologies Incorporated adopted March 4, 2005 by the Board of
Directors of the Company and approved by the shareholders of the Company on May
24, 2005 (hereinafter, the “Plan”), and resolutions adopted by the Compensation
Committee of the Board of Directors on ______, 20__, which authority was granted
by the Board of Directors (hereinafter, the “Board”) at its meeting on May 24,
2005.

In consideration of the Eligible Participant’s covenants contained in the
Eligible Participant’s Acknowledgement and Receipt hereof, appearing below, the
Company hereby grants to the Eligible Participant the option to purchase from
time to time, all or any part of a total of Fifteen Thousand (15,000) shares of
the Company’s Common Stock, One Cent ($0.01) par value, at a price of ________
Dollars and _________ Cents in the currency of the United States of America
(U.S.$______) per share (hereinafter, the “Options”), upon the following terms
and conditions:

1.             The term of the Stock Option shall be for ten (10) years from the
date hereof, and it shall expire on      _____________, 20__, unless sooner
terminated as hereinafter provided.

2.             (a)           At any time or times after the date hereof (but in
no event after the above expiration date or, except as provided in Paragraph 3
hereof, the prior termination of this Stock Option), the Eligible Participant
may exercise this Stock Option, in whole or in part, as of the date hereof.  The
Options granted hereunder are nonqualified stock options and are not incentive
stock options as described in Section 422 of the Internal Revenue Code of 1986,
as amended.

(b)           This Stock Option shall be exercised only by timely signed written
notice delivered to the Company’s Corporate Secretary or his or her office, in
terms of the prescribed “Exercise of Option” form attached hereto as Exhibit A,
specifying the number of shares and accompanied by payment, in U. S.  Dollars,
in immediately available funds provided by check, money order, certified check,
or wire transfer, of the full Stock Option purchase price therefore and any
amount required to be withheld by the Company for Federal, state and/or local
tax purposes (including any applicable Canadian tax requirements).  The
certificate or certificates for shares as to which the Option shall have been so
exercised shall be registered in the name of the person or persons exercising
the Option.

(c)           The obligation of the Company to sell and deliver shares upon the
due exercise of this Stock Option shall be subject to:  (i) all applica­ble
laws, rules and regulations and to such approvals of any governmental agencies
as may be required, including, but not


--------------------------------------------------------------------------------




 

 by way of limitation, the effectiveness of an S-8 Registration Statement under
The Securities Act of 1933, as amended (the “Act”), or the availability of an
exemption from registration under said Act, whichever may be deemed necessary or
appropriate by counsel for the Company; and (ii) the satisfaction of all stock
exchange requirements, if any, necessary to accomplish the listing or complete
the listing of the shares upon the stock exchange upon which the shares of the
Company may be listed.

3.             This Stock Option, to the extent not then already exercised or
otherwise terminated or lapsed or expired, shall terminate on the effective date
of the Eligible Participant’s Termination of Participation; provided, however,
that the Eligible Participant (or his personal representative of his estate)
shall have the right to purchase such quantity of shares which the Eligible
Participant could have purchased pursuant to this Stock Option as of the
effective date of the Eligible Participant’s Termination of Participation,
within six (6) months following such Termination of Participation.

The foregoing notwithstanding, in no event may this Stock Option be exercised by
the Eligible Participant or the Eligible Participant’s personal representative
after the expiration date specified in Paragraph 1 hereof.

4.             This Stock Option is not transferable other than by Will or the
laws of descent and distribution, may be exercised during the life of the
Eligible Participant only by the Eligible Participant personally, and after the
Eligible Participant’s death, only to the extent, if any, as provided in
Paragraph 3 hereof.  Any attempted transfer by the Eligible Participant
(voluntarily or by operation of law) shall be null and void, and this Stock
Option shall then become null and void.

5.             This Stock Option is subject to the terms and conditions of the
Plan as of the date hereof and the uniform rules and regulations from time to
time issued by the Board or any committee of the Board pursuant thereto.

6.             The Company hereby represents and warrants to the Eligible
Participant, that it has reserved and will at all times while this Stock Option
is in force, have available sufficient shares to fulfill this Stock Option.

7.             This Stock Option and the Acknowledgement and Receipt thereof
have been executed in two (2) counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.

MERGE TECHNOLOGIES INCORPORATED

By:      ___________________________________________

   ____________________________, President

2


--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND RECEIPT

I hereby acknowledge the receipt of the foregoing Stock Option upon the terms
and conditions therein stated.

In consideration thereof, I hereby covenant and agree:

1.             That except as otherwise provided in the aforesaid Stock Option
Agreement, my rights, interests and benefits there under are personal to me and
may not be assigned, transferred or pledged by me in any way, voluntarily or by
operation of law.

2.             That this Stock Option Agreement shall be binding upon me, my
heirs, legatees, executors and administrators, and shall inure to the benefit of
and be binding upon the Company, its successors and assigns.

3.             That upon exercise of all or any part of the aforesaid Stock
Option, I will, as a condition to receiving such shares, execute and deliver to
the Company such instruments and undertakings as may, in the opinion of counsel
to the Company, be required to comply with those matters described in Section
2(c) of the Stock Option.

I hereby acknowledge receipt of a copy of the 2005 Equity Incentive Plan of
Merge Technologies Incorporated adopted March 4, 2005 by the Board of Directors
of the Company and approved by the shareholders of the Company on May 24, 2005,
a signed counterpart of the foregoing Stock Option and this Acknowledgement and
Receipt.

Dated this __________ day of ____________________, 20__.

__________________________________________________________

«FirstName» «LastName»

 

3


--------------------------------------------------------------------------------


Exhibit A

Exercise of Option

Corporate Secretary
MERGE TECHNOLOGIES INCORPORATED
6737 West Washington Street
Suite 2250
Milwaukee, Wisconsin  53214

RE:                              Stock Option Dated:        _____, 20__
                                 Stock Option Number:        «OptionNumber_»

I hereby exercise the foregoing Stock Option to the extent of
___________________________ Shares of the Common Stock of Merge Technologies
Incorporated, one cent ($.01) par value, at the option price of _______ Dollars
and _____ Cents in the currency of the United States of America (U.S.$_____) per
share, in accordance with the terms and conditions of the aforesaid 2005 Equity
Inventive Plan of Merge Technologies Incorporated adopted March 4, 2005 by the
Board of Directors of the Company and approved by the shareholders of the
Company on May 24, 2005, under which it was issued.

Unless a registration statement under the Securities Act of 1933 is in effect
with respect to the shares to be issued, I hereby certify that I intend by this
exercise of such Stock Option to acquire such shares for purposes of investment
and that I have no intention of reselling them after I have acquired them.

I further agree that said shares when issued to me (and any additional or other
shares acquired by me in relation to such number of shares whether as a stock
dividend or otherwise) shall be subject to the Plan and that I will comply with
said provi­sions and perform all of the covenants on my part required under the
Plan, the Stock Option and my Acknowledgement and Receipt thereof.

Dated: ___________________________________________

________________________________________________
«FirstName» «LastName»


--------------------------------------------------------------------------------